Order reversed, with ten dollars costs and disbursements, and motion to set aside the order permitting the plaintiff to sue as a poor person granted. Held, that the plaintiff, having already had four trials of the former action for the same cause and her complaint having been dismissed at the close of all the evidence, and this ruling having been affirmed by the Court of Appeals (See 163 App. Div. 270; 219 N. Y. 593), it would be an injustice to the defendant to now permit the plaintiff to prosecute another action as a poor person. All concurred.